IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                        NO. WR-30,408-17


                        IN RE DEREK MITCHELL BAILEY, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
                CAUSE NO. 94-0857-CR IN THE 25TH DISTRICT COURT
                           FROM GUADALUPE COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that on or about December 5, 2018, and January 9, 2019,

he mailed applications for writs of habeas corpus to the Guadalupe County District Clerk’s Office.

He contends that Respondent, the Guadalupe County District Clerk, returned his applications without

filing them.

       We held this application and ordered Respondent to state whether Relator mailed applications

for writs of habeas corpus to the Guadalupe County District Clerk’s Office on or about the above

dates and, if so, whether Respondent filed his applications. A chief deputy in the District Clerk’s
                                                                                                    2

Office responded that Relator mailed Article 11.07 applications on or about the above dates and that

they were returned to him without being filed with a copy of a July 25, 2018 order from this Court

citing Relator for abuse of the writ. See Ex parte Bailey, No. WR-30,408-16 (Tex. Crim. App. July

25, 2018) (not designated for publication). The chief deputy went on to explain that this Court’s July

25 order directed the Clerk of this Court, not the District Clerk’s Office, not to file future Article

11.07 applications from Relator unless he met one of the exceptions set out in our July 25 order.

Finally, the chief deputy said that Relator’s Article 11.07 applications would be filed and forwarded

to this Court.

        Should Relator re-mail copies of his December 5 and January 9 Article 11.07 applications

to the District Clerk’s Office, they shall be filed on the dates they were originally received before

being returned to Relator and they shall be immediately forwarded to this Court. Relator’s motion

for leave to file is denied.



Filed:         April 3, 2019
Do not publish